Exhibit 10.28

FIRST AMENDMENT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of September
6, 2006, by and between CA-PARK PLAZA LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and CYPRESS BIOSCIENCE, INC., a Delaware corporation
(“Tenant”).


RECITALS

A.            Landlord (as successor by conversion to EOP-Park Plaza, L.L.C., a
Delaware limited liability company) and Tenant are parties to that certain lease
dated July 10, 2002 (the “Lease”).  Pursuant to the Lease, Landlord has leased
to Tenant space currently containing approximately 5,673 rentable square feet,
4,791 of which is usable space (the “Premises”) described as Suite No. 325 on
the 3rd floor of the building commonly known as Park Plaza located at 4350
Executive Drive, San Diego, California (the “Building”).

B.            The Lease by its terms shall expire on July 31, 2007 (“Prior
Termination Date”), and the parties desire to extend the Term of the Lease, all
on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.             Remeasurement of Premises and the Building.  Landlord and Tenant
acknowledge and agree that Landlord has remeasured Premises and that, according
to such remeasurement, the rentable square footage of the Premises as of the
Extension Date (as hereinafter defined) is 5,673 square feet, 4,791 of which is
usable space and the Rentable Square Footage of the Building is 73,061 square
feet.  For the period prior to the Extension Date, the rentable area of the
Premises and the Building shall remain as set forth in the Lease and Tenant’s
Pro Rata Share shall not change.  However, commencing on the Extension Date and
continuing throughout the Extended Term (as hereinafter defined), the rentable
area of the Premises, the Building and Tenant’s Pro Rata Share for the Premises
shall be adjusted to reflect such remeasurement.  Tenant and Landlord shall have
no further right to remeasure the Premises during the Extended Term.

2.             Extension.  The Term of the Lease is hereby extended and shall
expire on July 31, 2012,  (“Extended Termination Date”), unless sooner
terminated in accordance with the terms of the Lease.  That portion of the Term
commencing the day immediately following the Prior Termination Date (“Extension
Date”) and ending on the Extended Termination Date shall be referred to herein
as the “Extended Term”.

3.             Base Rent.  As of the Extension Date, the schedule of Base Rent
payable with respect to the Premises during the Extended Term is the following:

Months of Term or
Period

 

Annual Rate Per Square
Foot

 

Monthly Base Rent

 

8/01/07-7/31/08

 

 

$

33.00

 

$

15,600.75

 

8/01/08-7/31/09

 

 

$

34.20

 

$

16,168.05

 

8/01/09-7/31/10

 

 

$

35.40

 

$

16,735.35

 

8/01/10-7/31/11

 

 

$

36.60

 

$

17,302.65

 

8/01/11-7/31/12

 

 

$

37.80

 

$

17,869.95

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

4.     Additional Security Deposit.  No additional security deposit shall be
required in connection with this Amendment. Effective as of the Extension Date
and subject to the remaining terms of Article VI, and provided: (i) Tenant has
timely paid all Rent due under this Lease during the 12 month period immediately
preceding the effective date of any reduction of the Security Deposit, (ii)
Tenant’s financial condition is equal to or greater than its financial condition
as of August 3, 2006; (iii) Tenant is not in default under the Lease; and (iv)
Tenant is in 100% occupancy of the Premises, Tenant shall have the right to
reduce the amount of the Security Deposit so that the new Security Deposit
amount will be reduced from $31,462.42 to $20,000.00 effective as of August 1,
2007.  If Tenant is not entitled to reduce the Security Deposit as of the
reduction effective date due to Tenant’s

1


--------------------------------------------------------------------------------


failure to satisfy the conditions set forth herein or in the Lease, Tenant shall
not have the right to reduce the Security Deposit.  Notwithstanding anything to
the contrary contained herein, if Tenant has been in Default under the Lease at
any time prior to the effective date of any reduction of the Security Deposit
and Tenant has failed to cure such default within any applicable cure period,
then Tenant shall have no further right to reduce the amount of the Security
Deposit as described herein.

If Tenant is entitled to a reduction in the Security Deposit, Tenant shall
provide Landlord with written notice requesting that the Security Deposit be
reduced as provided above (the “Reduction Notice”).  If Tenant provides Landlord
with a Reduction Notice, and Tenant is entitled to reduce the Security Deposit
as provided herein, Landlord shall refund the applicable portion of the Security
Deposit to Tenant within 45 days after the later to occur of (a) Landlord’s
receipt of the Reduction Notice, or (b) the date upon which Tenant is entitled
to a reduction in the Security Deposit as provided above.

5.             Tenant’s Pro Rata Share.  For the period commencing on the
Extension Date and ending on the Extended Termination Date, Tenant’s Pro Rata
Share for the Premises is 7.7647%.

6.             Expenses and Taxes.  For the period commencing on the Extension
Date and ending on the Extended Termination Date, Tenant shall pay for Tenant’s
Pro Rata Share of Expenses and Taxes in accordance with the terms of the Lease,
provided, however, during such period, the Base Year for the computation of
Tenant’s Pro Rata Share of Expenses and Taxes is amended from 2002 to 2007.
Notwithstanding the foregoing, Tenant shall not be obligated to pay Tenants’ Pro
Rata Share of Expense Excess or Tax Excess for the period commencing August 1,
2007 and ending July 31, 2008.

7.             Improvements to Premises.

7.01.        Condition of Premises.  Tenant is in possession of the Premises and
accepts the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment or
the Lease.

7.02.        Responsibility for Improvements to Premises.  Landlord shall
perform improvements to the Premises in accordance with the Work Letter attached
hereto as Exhibit A.

8.             Other Pertinent Provisions.  Landlord and Tenant agree that,
effective as of the date of this Amendment (unless different effective date(s)
is/are specifically referenced in this Section), the Lease shall be amended in
the following additional respects:

8.01.        Conference Facility.  Landlord currently provides a conference
facility (the “Conference Facility”) located within the Equity Office San Diego
portfolio of buildings, accommodating groups of people for use by building
tenants (including Tenant) on a reserved basis.  In the event Tenant desires to
utilize the Conference Facility, Tenant shall call (800) 430-7715 in advance,
prior to the date on which Tenant desires to utilize such Conference Facility.
The reservations are on a first come first served basis and are subject to the
prevailing market rate. Landlord, in Landlord’s sole and absolute discretion,
may discontinue to provide for the Conference Facility at any time.

8.02.        Deleted Provisions.  Effective as of the Extension Date, the
Acceleration Option and the Right of First Offer set forth in Sections I & II of
Exhibit E. of the Lease shall be deleted in their entirety and of no further
force or effect.

8.03.        Renewal Option. The Renewal Option set forth in Exhibit E, Section
III of the Lease shall apply to this Amendment and shall remain in full force
and effect and the term “Termination Date” shall be replaced with the term
“Extended Termination Date”.

8.04.        Parking.  During the Extended Term, Tenant shall maintain its
existing parking rights as set forth in the Lease.

9.             Miscellaneous.

9.01.        This Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the

2


--------------------------------------------------------------------------------


parties with respect to the matters set forth herein.  There have been no
additional oral or written representations or agreements.  Under no
circumstances shall Tenant be entitled to any Rent abatement, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment. Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Amendment or disseminate
or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord.

9.02.        Except as herein modified or amended, the provisions, conditions
and terms of the Lease shall remain unchanged and in full force and effect.

9.03.        In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

9.04.        Submission of this Amendment by Landlord is not an offer to enter
into this Amendment but rather is a solicitation for such an offer by Tenant. 
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

9.05.        The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

9.06.        Tenant hereby represents to Landlord that Tenant has dealt with no
broker other than IPC Commercial Real Estate in connection with this Amendment. 
Tenant agrees to indemnify and hold Landlord, its members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers claiming to have represented Tenant in connection with this Amendment. 
Landlord hereby represents to Tenant that Landlord has dealt with no broker
other than IPC Commercial Real Estate in connection with this Amendment. 
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

Equity Office Properties Management Corp. (“EOPMC”) is an affiliate of Landlord
and represents only the Landlord in this transaction.  Any assistance rendered
by any agent or employee of EOPMC in connection with this Amendment or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

9.07.        Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

LANDLORD:

 

 

 

 

CA-PARK PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

By:

EOM GP, L.L.C., a Delaware limited liability

 

company, its general partner

 

 

 

 

 

By:

Equity Office Management, L.L.C., a
Delaware limited liability company, its non-
member manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank R. Campbell

 

 

 

 

Name:

Frank Campbell

 

 

 

 

Title:

Vice President

 

 

 

 

TENANT:

 

 

 

CYPRESS BIOSCIENCE, INC., a Delaware corporation

 

 

 

By:

/s/ Sabrina Johnson

 

 

Name:

Sabrina Johnson

 

 

Title:

Chief Financial Officer

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

WORK LETTER

This Exhibit is attached to and made a part of the Amendment by and between
CA-PARK PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and CYPRESS BIOSCIENCE, INC., a Delaware corporation (“Tenant”) for space in the
Building located at 4350 Executive Drive, San Diego, California.

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Amendment.

1.                                       This Work Letter shall set forth the
obligations of Landlord and Tenant with respect to the improvements to be
performed in the Premises for Tenant’s use.  All improvements described in this
Work Letter to be constructed in and upon the Premises by Landlord are
hereinafter referred to as the “Landlord Work.”   It is agreed that construction
of the Landlord Work will be completed at Tenant’s sole cost and expense,
subject to the Allowance (as defined below).  Landlord shall enter into a direct
contract for the Landlord Work with a general contractor selected by Landlord. 
In addition, Landlord shall have the right to select and/or approve of any
subcontractors used in connection with the Landlord Work.  Landlord shall be
entitled to deduct a construction management fee for Landlord’s oversight of the
Landlord Work in an amount equal to 3% of the total cost of the Allowance, as
defined in Section 7.

2.                                       Tenant shall be solely responsible for
the timely preparation and submission to Landlord of the final architectural,
electrical and mechanical construction drawings, plans and specifications
(called “Plans”) necessary to construct the Landlord Work, which plans shall be
subject to approval by Landlord and Landlord’s architect and engineers and shall
comply with their requirements to avoid aesthetic or other conflicts with the
design and function of the balance of the Building.  Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design.  If
requested by Tenant, Landlord’s architect will prepare the Plans necessary for
such construction at Tenant’s cost.  Whether or not the layout and Plans are
prepared with the help (in whole or in part) of Landlord’s architect, Tenant
agrees to remain solely responsible for the timely preparation and submission of
the Plans and for all elements of the design of such Plans and for all costs
related thereto.  Tenant has assured itself by direct communication with the
architect and engineers (Landlord’s or its own, as the case may be) that the
final approved Plans can be delivered to Landlord on or before January 15, 2007
(the “Plans Due Date”), provided that Tenant promptly furnishes complete
information concerning its requirements to said architect and engineers as and
when requested by them.  Tenant covenants and agrees to cause said final,
approved Plans to be delivered to Landlord on or before said Plans Due Date and
to devote such time as may be necessary in consultation with said architect and
engineers to enable them to complete and submit the Plans within the required
time limit.  Time is of the essence in respect of preparation and submission of
Plans by Tenant.  If the Plans are not fully completed and approved by the Plans
Due Date, Tenant shall be responsible for one day of Tenant delay for each day
during the period beginning on the day following the Plans Due Date and ending
on the date completed Plans are approved.  (The word “architect” as used in this
Exhibit shall include an interior designer or space planner.)

3.                                       Landlord, prior to commencing any
construction of Landlord Work and within 60 days of receiving the Plans, shall
submit to Tenant a written estimate setting forth the anticipated cost of the
Landlord Work, including but not limited to labor and materials, contractor’s
fees and permit fees (the “Estimate’).  Within 3 Business Days thereafter,
Tenant shall either notify Landlord in writing of its approval of the Estimate,
or specify its objections thereto and any desired changes to the proposed
Landlord Work. Tenant, with Landlord’s reasonable approval, shall be allowed to
prioritize the various items comprising the Landlord Work and Tenant shall not
be required to authorize Landlord Work that would exceed the Allowance. Tenant
acknowledges that any amounts included in the Estimate in excess of the
Allowance shall be due and payable by Tenant.  If Tenant notifies Landlord of
such objections and desired changes to the proposed Landlord Work, Tenant shall
work with Landlord to reach a mutually acceptable

1


--------------------------------------------------------------------------------


alternative cost estimate. Before commencing the Landlord Work, a final estimate
(the “Final Estimate”) shall be agreed upon by Tenant and Landlord and to the
extent the Final Estimate exceeds the Allowance, the Final Estimate shall
specify the costs payable by Tenant and Tenant shall pay to Landlord such costs,
plus any applicable state sales or use tax thereon, upon demand. The Final
Estimate does not include Excess Costs, as defined below.

4.                                       If Landlord’s Final Estimate and/or the
actual cost of construction shall exceed the Allowance, if any (such amounts
exceeding the Allowance being herein referred to as the “Excess Costs”), Tenant
shall pay to Landlord such Excess Costs, plus any applicable state sales or use
tax thereon, upon demand. The statements of costs submitted to Landlord by
Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein.  The amounts payable by Tenant
hereunder constitute Rent payable pursuant to the Lease, and the failure to
timely pay same constitutes an event of default under the Lease. 
Notwithstanding the foregoing, the parties acknowledge that if there are no
additional changes to the scope of the Landlord Work, Landlord’s Final Estimate
shall remain firm for 45 days of date of such estimate.  The parties further
acknowledge and agree that if Landlord commences the Landlord Work within such
45 day period that Tenant shall not be responsible for any Excess Costs unless
Tenant requests for any change orders to the scope of the Landlord Work.  If
Tenant requests for any change orders to the scope of the Landlord Work after
the 45 day period, all Excess Costs, if any, shall be born by Tenant in
accordance with this Exhibit.

5.                                       If Tenant shall request any change,
addition or alteration in any of the Plans after approval by Landlord, Landlord
shall have such revisions to the drawings prepared, and Tenant shall reimburse
Landlord for the cost thereof, plus any applicable state sales or use tax
thereon, upon demand.  Promptly upon completion of the revisions, Landlord shall
notify Tenant in writing of the increased cost which will be chargeable to
Tenant by reason of such change, addition or deletion. Tenant, within, one
Business Day, shall notify Landlord in writing whether it desires to proceed
with such change, addition or deletion. In the absence of such written
authorization, Landlord shall have the option to continue work on the Premises
disregarding the requested change, addition or alteration, or Landlord may elect
to discontinue work on the Premises until it receives notice of Tenant’s
decision, in which event Tenant shall be responsible for any Tenant delay in
completion of the Premises resulting therefrom. If such revisions result in a
higher estimate of the cost of construction and/or higher actual construction
costs which exceed the Allowance, such increased estimate or costs shall be
deemed Excess Costs pursuant to Paragraph 4 hereof and Tenant shall pay such
Excess Costs, plus any applicable state sales or use tax thereon, upon demand.

6.                                       Following approval of the Plans and the
payment by Tenant of the required portion of the Excess Costs, if any, Landlord
shall cause the Landlord Work to be constructed substantially in accordance with
the approved Plans.  Landlord shall notify Tenant of substantial completion of
the Landlord Work.

7.                                       Landlord, provided Tenant is not in
default, agrees to provide Tenant with an allowance (the “Allowance”) in an
amount not to exceed $39,711.00 (i.e., $7.00 per rentable square foot of the
Premises) to be applied toward the cost of the Landlord Work in the Premises. 
If the Allowance shall not be sufficient to complete the Landlord Work, Tenant
shall pay the Excess Costs, plus any applicable state sales or use tax thereon,
as prescribed in Paragraph 4 above.  Any portion of the Allowance which exceeds
the cost of the Landlord Work or is otherwise remaining after December 15, 2007
shall accrue to the sole benefit of Landlord, it being agreed that Tenant shall
not be entitled to any credit, offset, abatement or payment with respect
thereto.  Notwithstanding the foregoing, Tenant may use the Allowance pending
full execution of this Amendment in the year 2006 or 2007.

9.                                       Tenant acknowledges that the Landlord
Work may be performed by Landlord in the Premises during Normal Business Hours
(defined as 7:00 a.m. to 6:00 p.m. on Business Days and 9:00 a.m. to 1:00 p.m.
on Saturdays) subsequent to the Extension Date.  Landlord and Tenant agree to
cooperate with each other in order to enable the Landlord Work to be performed
in a timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible. Landlord, Tenant and the general contractor
shall cooperatively prepare a construction schedule that allows the the Landlord
Work to be: i) performed in a timely manner; ii) performed as reasonably
possible on Fridays, Saturdays and Sundays, and; iii) performed with as little
inconvenience to the operation of Tenant’s business as is reasonably possible.

2


--------------------------------------------------------------------------------


Notwithstanding anything herein to the contrary, any delay in the completion of
the Landlord Work or inconvenience suffered by Tenant during the performance of
the Landlord Work shall not delay the Extension Date nor shall it subject
Landlord to any liability for any loss or damage resulting therefrom or entitle
Tenant to any credit, abatement or adjustment of Rent or other sums payable
under the Lease.

10.                                 This Exhibit shall not be deemed applicable
to any additional space added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise, or to any portion of the
original Premises or any additions to the Premises in the event of a renewal or
extension of the original Term of the Lease, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement to the Lease.

3


--------------------------------------------------------------------------------